Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Harry Winston Diamond Corporation Fiscal 2010 Third Quarter Results to be released Wednesday, December 9, 2009 TORONTO, Nov. 25 /CNW/ - Harry Winston Diamond Corporation (TSX: HW, NYSE: HWD) (the "Company"), will release its Fiscal 2010 Third Quarter results for the quarter ended October 31, 2009, during market hours on Wednesday, December 9, 2009. Beginning at 4:00PM (EST) on Wednesday, December 9th, the Company will host a conference call for analysts, investors and other interested parties.
